Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.
A-a)	A resilin-based polypeptide (RBP)
A-b)	A diblock polypeptide represented by Formula 1, and a drug delivery composition comprising the diblock polypeptide
A-c)	A triblock polypeptide represented by Formula 2, a hydrogel prepared from a triblock polypeptide, and a composition for drug delivery, a scaffold for tissue engineering, and a kit for tissue or organ regeneration comprising the hydrogel  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
none.

B.	Wherein the [hydrophobic EBP] is:
B-a)	a [VPGXG VPGXG VPGXG VPGXG VPGXG VPGXG] block of SEQ ID NO: 1
B-b)	a [VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG] block of SEQ ID NO: 2
B-c)	an [IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG] block of SEQ ID NO: 3 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 3 and 10.

C.	If B-a) is elected from Group B, a further election is required. Wherein each X of the repeating pentapeptide consists of:
C-a)	SEQ ID NO: 23
C-b)	SEQ ID NO: 25
C-c)	SEQ ID NO: 27
C-d)	SEQ ID NO: 29

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 3 and 10.

D.	If B-b) is elected from Group B, a further election is required. Wherein each X of the repeating pentapeptide consists of:
D-a)	SEQ ID NO: 32
D-b)	SEQ ID NO: 33
D-c)	SEQ ID NO: 34
D-d)	SEQ ID NO: 35
D-e)	SEQ ID NO: 36
D-f)	SEQ ID NO: 37
D-g)	SEQ ID NO: 38
D-h)	SEQ ID NO: 39
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 3 and 10.

E.	If B-c) is elected from Group B, a further election is required. Wherein each X of the repeating pentapeptide consists of:
E-a)	SEQ ID NO: 40
E-b)	SEQ ID NO: 41
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 3 and 10.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 13, 2022